     Case: 1:19-cv-07903 Document #: 1 Filed: 12/02/19 Page 1 of 9 PageID #:1




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISON


MARIA SOTO,                                Case No.: 1:19-cv-07903

           Plaintiff,                      COMPLAINT AND DEMAND FOR
                                           JURY TRIAL FOR VIOLATIONS
      v.                                   OF:

                                                  1. Telephone Consumer
CAPITAL ONE BANK (USA), N.A.,                        Protection Act, 47 U.S.C. §
                                                     227 et seq.;
           Defendant.                             2. Invasion of Privacy –
                                                     Intrusion Upon Seclusion




              COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Maria Soto (“Plaintiff”), by and through her attorneys, alleges the

following against Defendant Capital One Bank (USA), N.A. (“Capital One” or

“Defendant”):

                               INTRODUCTION

      1.      Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic
     Case: 1:19-cv-07903 Document #: 1 Filed: 12/02/19 Page 2 of 9 PageID #:1




dialers or prerecorded messages, and delegates rulemaking authority to the Federal

Communications Commission (“FCC”).

      2.    Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy

-Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

solitude or seclusion of another or her private affairs or concerns… that would be

highly offensive to a reasonable person.”

                        JURISDICTION AND VENUE

      3.    Jurisdiction of this court arises under 47 U.S.C. § 227 et seq. and 28

U.S.C. 1331.

      4.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial

part of the events or omissions giving rise to the claim occurred in this District.

Because Defendant transacts business here, personal jurisdiction is established.

                                   PARTIES

      5.    Plaintiff is a natural person residing in Lake County, State of Illinois.

      6.    Defendant is a bank holding company that provides credit cards, loans,

banking and other financial services to consumers. Defendant’s principal place of

business is located at 4851 Cox Road, Glen Allen, Virginia 23060. Defendant can

be served through its registered agent, Corporation Service Company, located at 100

Shockoe Slip, 2nd Floor, Richmond, Virginia 23219.
      Case: 1:19-cv-07903 Document #: 1 Filed: 12/02/19 Page 3 of 9 PageID #:1




      7.     Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

                           FACTUAL ALLEGATIONS

      8.     Defendant is attempting to collect an alleged debt from Plaintiff.

      9.     In or around February 2019, in an attempt to collect on an alleged

consumer account, Defendant began contacting Plaintiff on her cellular phone

number ending in 5772.

      10.    On or about February 11, 2019, at approximately 9:16 a.m., Plaintiff

received a call on her cell phone from (800) 365-2024; Plaintiff heard a short pause

before one of Defendant’s agents began to speak, indicating the use of an automated

telephone dialing system.

      11.    During this conversation, Plaintiff spoke with a representative who

indicated that Defendant was attempting to collect a debt.

      12.    Plaintiff clearly stated to the representative she did not want to be called

anymore, that she wanted to be contacted by mail and that she would call Defendant

when she was able to make a payment.

      13.    Despite Plaintiff’s clear request to not be called anymore and to be

contacted by mail, Defendant continued its assault of harassing automated debt

collection calls to Plaintiff’s cell phone.
      Case: 1:19-cv-07903 Document #: 1 Filed: 12/02/19 Page 4 of 9 PageID #:1




       14.    Again, on or about May 11, 2019, at approximately 12:40 p.m., Plaintiff

received a call on her cell phone from (800) 365-2024; Plaintiff heard a short pause

before one of Defendant’s agents began to speak, indicating the use of an automated

telephone dialing system.

       15.    During this conversation, Plaintiff spoke to a representative, Kinia,

who indicated that Defendant was attempting to collect a debt. Defendant attempted

to collect a debt from Plaintiff.

       16.    Again, Plaintiff stated that she wanted to be contacted by mail only, and

that she would call Defendant when she could make a payment., effectively revoking

consent to be called for the second time.

       17.    Plaintiff’s second revocation was ignored and Defendant continued to

bombard Plaintiff’s cell phone with automated debt collection calls.

       18.    Between February 11, 2019 and July 31, 2019, Defendant called

Plaintiff on her cellular phone approximately two-hundred seventy-five (275) times

after Plaintiff requested to not be called anymore and to be contacted by mail only

on multiple occasions.

       19.    Defendant called Plaintiff multiple times in a single day, almost every

time it called Plaintiff.

       20.    Defendant even left numerous pre-recorded voicemails on Plaintiff’s

cell phone.
      Case: 1:19-cv-07903 Document #: 1 Filed: 12/02/19 Page 5 of 9 PageID #:1




       21.   Defendant’s conduct was done willfully and knowingly.

       22.   Defendant’s calls were excessive and done with the purpose of

attempting to harass Plaintiff into making a payment on the account.

       23.   The conduct was not only willful but was done with the intention of

causing Plaintiff such distress, so as to induce him to pay the debt.

       24.   Further, the conduct was done with such frequency so as to harass

Plaintiff.

       25.   Plaintiff is under an immense amount of stress and Defendant’s calls

have only exacerbated her stress.

       26.   Plaintiff stopped working within the last two (2) years to stay home and

take care of her little children, thereby decreasing the housing income significantly.

       27.   Since then Plaintiff and her spouse have been having financial

hardships.

       28.   Due to Defendant’s actions, Plaintiff has suffered from immense

emotional and mental pain and anguish, including but not limited to, stress, anxiety,

headaches, sleepless nights and fear.

                                    COUNT I
                   (Violations of the TCPA, 47 U.S.C. § 227)
       29.   Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.
     Case: 1:19-cv-07903 Document #: 1 Filed: 12/02/19 Page 6 of 9 PageID #:1




      30.     Defendant violated the TCPA. Defendant’s violations include, but are

not limited to the following:

            a. Within four years prior to the filing of this action, on multiple

              occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)

              which states in pertinent part, “It shall be unlawful for any person

              within the United States . . . to make any call (other than a call made

              for emergency purposes or made with the prior express consent of the

              called party) using any automatic telephone dialing system or an

              artificial or prerecorded voice — to any telephone number assigned to

              a . . . cellular telephone service . . . or any service for which the called

              party is charged for the call.

            b. Within four years prior to the filing of this action, on multiple

              occasions, Defendant willfully and/or knowingly contacted Plaintiff at

              Plaintiff’s cellular telephone using an artificial prerecorded voice or an

              automatic telephone dialing system and as such, Defendants knowing

              and/or willfully violated the TCPA.

      31.      As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is

entitled to an award of five hundred dollars ($500.00) in statutory damages, for each

and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendants knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an
      Case: 1:19-cv-07903 Document #: 1 Filed: 12/02/19 Page 7 of 9 PageID #:1




award of one thousand five hundred dollars ($1,500.00), for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                     COUNT II
                          Defendant’s Invasion of Privacy
                            (Intrusion Upon Seclusion)
      32.     Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

      33.     Restatement of the Law, Second, Torts, § 652(b) defines intrusion upon

seclusion as, “One who intentionally intrudes… upon the solitude or seclusion of

another, or her private affairs or concerns, is subject to liability to the other for

invasion of privacy, if the intrusion would be highly offensive to a reasonable

person”.

      34.     Defendant violated Plaintiff’s privacy. Defendant’s violations include,

but are not limited to, the following:

            a. Defendant intentionally intruded, physically or otherwise, upon

              Plaintiff’s solitude and seclusion by engaging in harassing phone calls

              in an attempt to collect on an alleged debt despite numerous requests

              for Defendant to contact Plaintiff in writing only.

            b. The number and frequency of the telephone calls to Plaintiff by

              Defendant after several requests to be contacted in writing only

              constitute an intrusion on Plaintiff's privacy and solitude.
      Case: 1:19-cv-07903 Document #: 1 Filed: 12/02/19 Page 8 of 9 PageID #:1




            c. Defendant’s conduct would be highly offensive to a reasonable person

               as Plaintiff received calls that often-interrupted Plaintiff’s work and

               daily schedule.

            d. Defendant’s acts, as described above, were done intentionally with the

               purpose of coercing Plaintiff to pay the alleged debt.

      35.      As a result of Defendant’s violations of Plaintiff’s privacy, Defendant

is liable to Plaintiff for actual damages.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Maria Soto, respectfully requests judgment be

entered against Defendant Capital One Bank (USA), N.A. for the following:

            A. Declaratory judgement that Defendants violated the TCPA;

            B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47

            U.S.C. § 227(b)(3)(C);

            E. Actual and punitive damages resulting from the invasion of privacy;

            F. Punitive damages to be determined at trial, for the sake of example

            and punishing Defendant for their malicious conduct;

            G. Awarding Plaintiff any pre-judgement and post-judgement interest as

            may be allowed under the law; and

            H. Any other relief that this Honorable Court deems appropriate.
      Case: 1:19-cv-07903 Document #: 1 Filed: 12/02/19 Page 9 of 9 PageID #:1




                           DEMAND FOR JURY TRIAL

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a

trial by jury of all issues triable by jury.



       Respectfully submitted this 2nd day of December 2019.


                                               PRICE LAW GROUP, APC

                                               By: /s/ David A. Chami
                                               David A. Chami, (AZ #027585)
                                               Price Law Group, APC
                                               8245 North 85th Way
                                               Scottsdale, AZ 85258
                                               T: (818) 600-5515
                                               F: (818) 600-5415
                                               E: david@pricelawgroup.com
                                               Attorneys for Plaintiff,
                                               Maria Soto
